 


110 HR 432 IH: Seniors’ Tax Simplification Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 432 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Reynolds (for himself, Mr. Weller of Illinois, Mr. McCotter, Mr. Saxton, Mr. Bartlett of Maryland, Mr. Lincoln Diaz-Balart of Florida, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To allow seniors to file their Federal income tax on a new Form 1040S. 
 
 
1.Short titleThis Act may be cited as the Seniors’ Tax Simplification Act of 2007. 
2.Form 1040S for seniors 
(a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall make available a form, to be known as Form 1040S, for use by individuals to file the return of tax imposed by chapter 1 of the Internal Revenue Code of 1986. Such form shall be as similar as practicable to Form 1040EZ, except that— 
(1)the form shall be available to individuals who have attained age 65 as of the close of the taxable year, 
(2)the form may be used even if income for the taxable year includes— 
(A)social security benefits (as defined in section 86(d) of the Internal Revenue Code of 1986), 
(B)distributions from qualified retirement plans (as defined in section 4974(c) of such Code), annuities or other such deferred payment arrangements, 
(C)interest and dividends, or 
(D)capital gains and losses taken into account in determining adjusted net capital gain (as defined in section 1(h)(3)), and 
(3)the form shall be available without regard to the amount of any item of taxable income or the total amount of taxable income for the taxable year. 
(b)Effective dateThe form required by subsection (a) shall be made available for taxable years beginning after the date of the enactment of this Act. 
 
